
	
		I
		112th CONGRESS
		1st Session
		H. R. 1603
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. DeFazio (for
			 himself, Mr. Michaud,
			 Ms. Sutton,
			 Mr. Jones,
			 Mr. Conyers,
			 Mr. Filner,
			 Mr. Grijalva, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To establish the Emergency Trade Deficit Commission, and
		  for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The United States has run persistent trade
			 deficits since 1978, and many of the trade deficits since 2000 have been
			 especially large.
			(2)The United States
			 trade deficit rose from $374,900,000,000 in 2009 to $497,800,000,000 in 2010,
			 an increase of 33 percent.
			(3)Many of the trade
			 deficits are structural—that is, with the same countries, year after year. In
			 2010, the United States continued to have significant merchandise trade
			 deficits with the People’s Republic of China ($273,100,000,000), the European
			 Union ($79,800,000,000), Japan ($59,800,000,000), and Mexico ($66,300,000,000),
			 notwithstanding the overall decline in the United States trade deficit. In
			 fact, in 2010, China accounted for 42 percent of the United States merchandise
			 trade deficit.
			(4)While the United
			 States has one of the most open borders and economies in the world, the United
			 States faces significant tariff and nontariff trade barriers with its trading
			 partners.
			2.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established a commission to be known as the Emergency Trade Deficit
			 Commission (in this Act referred to as the Commission).
			(b)Membership of
			 commission
				(1)CompositionThe
			 Commission shall be composed of 11 members, of whom—
					(A)three persons
			 shall be appointed by the President, of whom one shall be appointed to
			 represent labor interests, one shall be appointed to represent small
			 businesses, and one shall be appointed to represent manufacturing
			 interests;
					(B)two persons shall be appointed by the
			 President pro tempore of the Senate upon the recommendation of the majority
			 leader of the Senate, after consultation with the Chairman of the Committee on
			 Finance of the Senate;
					(C)two persons shall
			 be appointed by the President pro tempore of the Senate upon the recommendation
			 of the minority leader of the Senate, after consultation with the ranking
			 minority member of the Committee on Finance of the Senate;
					(D)two persons shall
			 be appointed by the Speaker of the House of Representatives, after consultation
			 with the Chairman of the Committee on Ways and Means of the House of
			 Representatives; and
					(E)two persons shall be appointed by the
			 minority leader of the House of Representatives, after consultation with the
			 ranking minority member of the Committee on Ways and Means of the House of
			 Representatives.
					(2)Qualifications
			 of members
					(A)Presidential
			 appointmentsOf the persons appointed under paragraph (1)(A), not
			 more than one may be an officer, employee, or paid consultant of the executive
			 branch.
					(B)Other
			 appointmentsPersons appointed under subparagraph (B), (C), (D),
			 or (E) of paragraph (1) shall be persons who—
						(i)have
			 expertise in economics, international trade, manufacturing, labor, environment,
			 or business, or have other pertinent qualifications or experience; and
						(ii)are
			 not officers or employees of the United States.
						(C)Other
			 considerationsIn appointing members of the Commission, every
			 effort shall be made to ensure that the members—
						(i)are
			 representative of a broad cross-section of economic and trade perspectives
			 within the United States; and
						(ii)provide fresh
			 insights in to identifying the causes and consequences of the United States
			 trade deficit and developing recommendations to address structural trade
			 imbalances.
						(c)Period of
			 appointment; vacancies
				(1)In
			 generalMembers shall be appointed not later than 60 days after
			 the date of the enactment of this Act and the appointment shall be for the life
			 of the Commission.
				(2)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner as the original appointment was made.
				(d)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
			(e)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
			(f)Chairperson and
			 vice chairpersonThe members of the Commission shall elect a
			 chairperson and vice chairperson from among the members of the
			 Commission.
			(g)QuorumA
			 majority of the members of the Commission shall constitute a quorum for the
			 transaction of business.
			(h)VotingEach
			 member of the Commission shall be entitled to one vote, which shall be equal to
			 the vote of every other member of the Commission.
			3.Duties of the
			 Commission
			(a)In
			 generalThe Commission shall
			 be responsible for examining the nature, causes, and consequences of the United
			 States trade deficit and providing recommendations on how to address and reduce
			 structural trade imbalances, including with respect to the United States
			 merchandise trade deficit, in order to promote sustainable economic growth that
			 provides broad-based income and employment gains.
			(b)Causes of U.S.
			 trade deficitIn examining
			 the causes of the United States trade deficit, the Commission shall, among
			 other things—
				(1)identify and
			 assess the impact of macroeconomic factors, including currency practices,
			 foreign government purchases of United States assets, and savings and
			 investment rates, including savings rates of foreign state-owned enterprises,
			 on United States bilateral trade imbalances and global trade imbalances;
				(2)with respect to
			 countries with which the United States has significant, persistent sectoral or
			 bilateral trade deficits, assess with respect to the magnitude and composition
			 of such trade deficits—
					(A)the impact of
			 tariff and nontariff barriers maintained by such countries and the lack of
			 reciprocal market access as a result of such barriers;
					(B)the impact of
			 investment, offset, and technology transfer requirements by such countries;
					(C)any impact due to
			 the failure of such countries to adhere to internationally recognized labor
			 standards, including the extent to which such failure affects conditions of
			 competition with the United States or the ability of consumers in such
			 countries to buy United States goods and services;
					(D)any impact due to
			 differences in levels of environmental protection and enforcement of
			 environmental laws between such countries and the United States, including the
			 extent to which such differences affect conditions of competition with the
			 United States;
					(E)policies maintained by such countries that
			 assist manufacturers in such countries, including the impact of such policies
			 on manufacturers in the United States; and
					(F)the impact of
			 border tax adjustments by such countries;
					(3)examine the impact of free trade agreements
			 on the United States trade deficit;
				(4)examine the impact
			 of investment flows both into and out of the United States on the trade
			 deficit, including—
					(A)the impact of
			 United States outbound investment on the United States trade deficit and on
			 standards of living and production in the United States;
					(B)the impact that
			 the relocation of production facilities overseas has on the United States trade
			 deficit, including by reviewing major domestic plant closures over an
			 appropriate representative period to determine how much production terminated
			 from such closures was relocated offshore;
					(C)the impact of
			 foreign direct investment in the United States on the United States trade
			 deficit and on standards of living and production in the United States;
			 and
					(D)the impact of
			 United States bilateral investment treaties, including bilateral investment
			 treaties under negotiation, on the United States trade deficit;
					(5)examine the role
			 and impact of imports of oil and other energy products on the United States
			 trade deficit; and
				(6)assess the extent
			 to which United States foreign policy interests influence United States
			 economic and trade policies.
				(c)Consequences of
			 U.S. trade deficitIn
			 examining the consequences of the United States trade deficit, the Commission
			 shall, among other things—
				(1)identify and, to
			 the extent practicable, quantify the impact of the trade deficit on the overall
			 domestic economy, and, with respect to different sectors of the economy, on
			 manufacturing capacity, on the number and quality of jobs, on wages, and on
			 health, safety, and environmental standards;
				(2)assess the effects
			 the trade deficits in the areas of manufacturing and technology have on defense
			 production and innovation capabilities of the United States; and
				(3)assess the impact
			 of significant, persistent trade deficits, including sectoral and bilateral
			 trade deficits, on United States economic growth.
				(d)RecommendationsIn making recommendations, the Commission
			 shall, among other things—
				(1)identify specific
			 strategies for achieving improved trade balances with those countries with
			 which the United States has significant, persistent sectoral or bilateral trade
			 deficits;
				(2)identify United
			 States trade policy tools including enforcement mechanisms that can be more
			 effectively used to address the underlying causes of structural trade deficits;
				(3)identify domestic
			 and trade policies that can enhance the competitiveness of United States
			 manufacturers domestically and globally, including those policies of the United
			 States and other countries that have been successful in promoting
			 competitiveness;
				(4)address ways to improve the coordination
			 and accountability of Federal departments and agencies relating to trade;
			 and
				(5)examine ways to
			 improve the adequacy of the collection and reporting of trade data, including
			 identifying and developing additional databases and economic measurements that
			 may be needed to properly assess the causes and consequences of the United
			 States trade deficit.
				4.Report
			(a)ReportNot
			 later than 16 months after the date of the enactment of this Act, the
			 Commission shall submit to the President and the Committee on Ways and Means of
			 the House of Representatives and the Committee on Finance of the Senate a
			 report that contains—
				(1)the findings and
			 conclusions of the Commission described in section 3; and
				(2)any
			 recommendations for administrative and legislative actions as the Commission
			 considers necessary.
				(b)Separate
			 viewsAny member of the Commission may submit additional findings
			 and recommendations as part of the report.
			5.Powers of
			 Commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this Act. The Commission shall hold at least seven public
			 hearings, one or more in Washington, DC, and four in different regions of the
			 United States.
			(b)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this Act. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
			(c)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other Federal departments and
			 agencies.
			6.Commission
			 personnel matters
			(a)Compensation of
			 membersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of duties of the Commission.
			(c)Staff
				(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
				(d)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
			(e)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			7.Authorization of
			 appropriations; GAO audit
			(a)In
			 generalThere are authorized to be appropriated $2,000,000 to the
			 Commission to carry out this Act.
			(b)GAO
			 auditNot later than 6 months after the date on which the
			 Commission terminates, the Comptroller General of the United States shall
			 complete an audit of the financial books and records of the Commission and
			 shall submit a report on the audit to the President and the Congress.
			8.Termination of
			 CommissionThe Commission
			 shall terminate 30 days after the date on which the Commission submits its
			 report under section 4(a).
		9.Moratorium on
			 free trade agreementsThe
			 President shall not submit to the Congress any free trade agreement, or any
			 legislation implementing a free trade agreement, until the report of the
			 Commission has been delivered to the Congress and the President under section
			 4(a).
		
